department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend c car make d car make e car make f company o company p state s geographic area t date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below _ issue do you qualify for exemption under sec_501 of the code facts you were incorporated under the laws of the state of p on t letter cg catalog number 47628k the purpose clause in your articles of incorporation states the sole purpose for which this corporation is formed is to advertise and promote the products and services of c d ande dealers who are members of the corporation the articles of incorporation further state that your activities and objectives are as follows a to foster and promote retail trade and commerce in connection with the products and services of members and to protect the same from unjust and unlawful exactions and impositions b to foster and promote the interest of those persons firms and corporations engaged in the retailing of c d and e vehicles in the s dma designated market area-a television advertising market as defined by f c to conduct and operate means and places of disseminating information relative to the use of motor vehicles and to promote the sale of motor vehicles and for such purposes to establish conduct and manage advertising and promotional campaigns exhibitions display tests trials and demonstrations d to promote the establishment and maintenance of a high standard of business ethics by members of the corporation and by all other automobile dealers and to discourage the use of false or misleading advertising or any other business practice which may be detrimental to the public and to the retail automobile industry the activity description submitted with your application affirms the purpose clause in your articles of incorporation by stating that your activities consist of running ads and conducting and managing advertising and promotional campaigns exhibitions display tests test and demonstrations these activities will be conducted by your member dealers in the s area your membership is limited to those persons firms and corporations actively engaged in the retailing of c d and e vehicles that are duly authorized by o who are doing business in and around and who are participating in a local marketing association and contributing funds to that program at a rate established by the board you currently have only two members your activities only benefit your members you stated that there may be additional members in the future the financial data you submitted shows your revenue comes solely from gross dues and your expenses are directed toward activities related to your assessments of members purpose which as explained above is advertising and promoting the products and services of c d and e dealers who are members of the corporation law sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47628k sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_56_84 states that an organization operated primarily for the purpose of promoting selling and handling the national advertising in its members’ publications is engaged in the performance of particular services for individual members as distinguished from activities for the improvement of the business conditions of its members as a whole and therefore is not entitled to exemption from federal_income_tax as a business league revrul_67_77 states that an organization composed of dealers of a certain make of automobile in a designated area whose primary purpose is the financing of advertising campaigns for the sale of that make of automobile is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of application of law you are not as described in sec_501 because you are not a business league chamber of commerce real_estate board or board_of trade your activities are not directed to the improvement of business conditions of one or more lines of business as defined in sec_1_501_c_6_-1 of the income_tax regulations instead of being dedicated to the improvement of a line_of_business or the industry as a whole your activities focus on advertising the products of dealers of specific makes of automobiles in a designated area this advertising represents the performance of particular services to individual members and that is your primary purpose you are not like the organization described in revrul_55_444 in that your organization is not promoting the auto industry as a whole rather your purpose and activities are directed at the promotion of your members’ businesses and therefore the promotion of c d and e which are specific brands not an industry as a whole letter cg catalog number 47628k you are like the organization described in revrul_56_84 in that you are engaged in the performance of particular services for individual members you are providing advertising for your member dealers only and your members must be dealers of specific brands of automobiles the advertising and promotion that you provide for your members is similar to the organization described in this revenue_ruling you are identical to the organization described in revrul_67_77 like that organization your membership is restricted to dealers of specific makes of automobiles in a designated area your revenue comes from contributions from members and your primary purpose is to advertise and promote the products and services of your members therefore like the organization described in this ruling you are not engaged in activities for the improvement of business conditions in the automotive industry as a whole but rather performing services for your members by advertising the makes of automobiles sold by your members applicant’s position you claim you meet the requirements of regulation c -1 in that your purpose is to promote the interest of retailing c d and e vehicles in the s area and that it differs from revrul_67_77 in that it is for the benefit of the group as a whole and not individual members service response to applicant’s position your organization is not promoting better business conditions as a whole according to the information you included with the application and the subsequent correspondence your organization is advertising for the benefit of your members therefore you are identical to the organization described in revrul_67_77 in that your primary purpose is performing particular services for members conclusion you do not qualify for exemption because your primary purpose is the performance ofa particular service for your members accordingly we conclude that you are not exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include letter cg catalog number 47628k n w p the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to letter cg catalog number 47628k if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
